                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 4-14-20


 ANGEL CHEVRESTT,

                             Plaintiff,
                                                                No. 19-CV-10359 (RA)
                        v.
                                                                        ORDER
 ELLANA, INC. doing business as
 https://www.ellana.net/ and DOES 1
 THROUGH 10 INCLUSIVE,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within forty-five (45) days. Any application to reopen this action must be

filed within forty-five (45) days of this order, and any application filed thereafter may be denied

solely on that basis. If the parties seek to have the Court retain jurisdiction to enforce a

settlement agreement, the terms of the agreement must be placed on the public record and “so

ordered” by the Court within the same thirty-day period. See Hendrickson v. United States, 791

F.3d 354, 358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Date: April 14, 2020
      New York, NY                                             _____________________________
                                                               Ronnie Abrams
                                                               United States District Judge
